

115 S1424 IS: Federal Aviation Administration Veterans’ Preference Protection Act
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1424IN THE SENATE OF THE UNITED STATESJune 22, 2017Ms. Hirono (for herself, Mr. Moran, Mr. Tester, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo apply the provisions of title 5, United States Code, related to veterans' preference to the
			 Federal Aviation Administration personnel management system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Federal Aviation Administration Veterans’ Preference Protection Act. 2.Application of veterans' preference to Federal Aviation Administration personnel management systemSection 40122(g)(2)(B) of title 49, United States Code, is amended—
 (1)by inserting “3304(f),” before “3308-3320”; and (2)by inserting “3330a, 3330b, 3330c, and 3330d,” before “relating”.